25 So. 3d 1283 (2010)
Terrance AIKENS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-2815.
District Court of Appeal of Florida, Third District.
January 27, 2010.
Clayton R. Kaeiser, Miami, for appellant.
Bill McCollum, Attorney General, and Rolando A. Soler, Assistant Attorney General, for appellee.
Before RAMIREZ, C.J., and CORTINAS, J. and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed.
The claim was time-barred, see Hughes v. State, 22 So. 3d 132 (Fla. 2d DCA 2009). In addition, under the facts of this case, the erroneous use of "and/or" in the jury instruction did not constitute fundamental error, see Garzon v. State, 980 So. 2d 1038 (Fla.2008).